                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 30
                         Novack Criminal Trial Transcript




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 48 Document 50-33
 1   STATE OF WISCONSIN         CIRCUIT COURT        MILWAUKEE COUNTY
                                  BRANCH 30
 2
     --------------------------------------------------------
 3
     STATE OF WISCONSIN,
 4
                             Plaintiff,
 5
            vs.                            Case No. 2016-CF-005562
 6
     DOMINIQUE L. HEAGGAN-BROWN,
 7
                             Defendant.
 8
     --------------------------------------------------------
 9
                               JURY TRIAL - AM
10
     --------------------------------------------------------
11
     JUNE 15, 2017                             HON. JEFFREY A. CONEN,
12                                             Circuit Court Judge,
     LAURELL L. BRESLOW-COLLIEN, RPR           presiding.
13   Official Court Reporter

14
     CHARGES:
15   Count 1: First-Degree Reckless Homicide

16

17

18
19                        A P P E A R A N C E S:

20   JOHN T. CHISHOLM, District Attorney, and BENJAMIN
     LINDSAY, Assistant District Attorney, appeared on behalf
21   of the State of Wisconsin.

22   STEVEN R. KOHN and JONATHAN C. SMITH, Attorneys at Law,
     appeared on behalf of the Defendant.
23
     DOMINIQUE L. HEAGGAN-BROWN, Defendant, was present in
24   custody.

25   ALSO PRESENT:     J. Michael Damarco, Investigator


                                  1

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 48 Document 50-33004286
 1                                I N D E X

 2   WITNESS                                                         PAGE

 3   SPECIAL AGENT JAY NOVAK

 4         Direct Examination by Mr. Chisholm ..............            5

 5

 6
 7

 8                             E X H I B I T S
     NO.      DESCRIPTION                             ID'D          RCV'D
 9
     43       Body Camera Transcript .......... 44 ........ --
10
     71       Package of Photo Stills ......... 38 ........ 41
11
     72       Package of Photo Stills ......... 19 ........ 20
12

13

14

15

16

17

18
19

20
21

22

23
24

25


                                  2

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 48 Document 50-33004287
 1                        TRANSCRIPT OF PROCEEDINGS         (9:53 a.m.)

 2                        THE CLERK:     Case No. 16-CF-5562, State

 3          of Wisconsin vs. Dominique Heaggan-Brown,

 4          first-degree reckless homicide.          Matter is here

 5          for a jury trial.         Appearances.

 6                        MR. CHISHOLM:     Good morning, Your

 7          Honor.    John Chisholm and Ben Lindsay on behalf of

 8          the State.

 9                        MR. SMITH:     Good morning.     Attorneys

10          Jonathan Smith and Steven Kohn on behalf of

11          Mr. Heaggan-Brown.

12                        THE COURT:     All right.    Good morning.

13          Are we ready to go this morning?

14                        MR. CHISHOLM:     We are, Your Honor.

15                        THE COURT:     Defense?

16                        MR. SMITH:     Yes.

17                        THE COURT:     All right.    Next witness.

18                        MR. CHISHOLM:     The State's first

19          witness would be Special Agent Jay Novak.

20                        THE COURT:     Let's go off the record for

21          a second.

22                        (A discussion was held off the record.)

23                        THE BAILIFF:     All rise for the jury.

24                        (The jury entered the courtroom.)

25                        THE BAILIFF:     You may be seated.


                                  3

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 48 Document 50-33004288
 1                        THE COURT:     All right.     We're on the

 2          record.    Good morning, ladies and gentlemen.

 3          We've readjusted some of the TV cameras for you

 4          guys so hopefully that will work for you.            If you

 5          do have problems during the course of the trial,

 6          kind of get one of our attention and ask if we can

 7          kind of readjust a few things.          We want to make

 8          sure that everyone can see everyone so that we

 9          don't run into a problem later on.

10                        So some of the issues with regard to

11          the video from yesterday, it is -- it's my

12          understanding that at least parts of that, if not

13          all of it, are going to be replayed during the

14          course of the testimony of the next witness also

15          so you'll have an opportunity to see it happen.

16                        All right.     Next witness.

17                        MR. CHISHOLM:     The State calls Special

18          Agent Jay Novak.

19                        THE COURT:     Raise your right hand.

20                        SPECIAL AGENT JAY NOVAK, called as a

21          witness herein, being first duly sworn, was

22          examined and testified as follows:

23                        THE COURT:     Have a seat, please.

24                        THE WITNESS:     Thank you.

25                        THE COURT:     Tell us your name; spell


                                  4

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 48 Document 50-33004289
 1          your first and last name, please.

 2                        THE WITNESS:     Agent Jay, J-A-Y, Novak,

 3          N-O-V-A-K.

 4                        THE COURT:     You may proceed.

 5                        MR. CHISHOLM:       Thank you, Your Honor.

 6                          DIRECT EXAMINATION

 7   BY MR. CHISHOLM:

 8   Q      Good morning, Agent Novak.         How are you?

 9   A      Good morning, sir.        Good.

10   Q      How long have you worked with the Division of

11          Criminal Investigation with the Department of

12          Justice?

13   A      Since 1992.

14   Q      And what assignments have you held in your role as

15          a special agent?

16   A      Predominantly narcotics bureau within the

17          Milwaukee office.

18   Q      And were you working as a special agent with DCI

19          on August 13 of 2016?

20   A      I was.

21   Q      And do you recall what occurred on that day, and

22          can you tell the jury what your assignment was

23          that particular day and subsequently as it relates

24          to events from the 13th of August?

25   A      On that particular day, there was an


                                  5

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 48 Document 50-33004290
 1          officer-involved shooting with the Milwaukee

 2          Police Department.        I did not have an assignment

 3          that day.     I subsequently received assignments

 4          thereafter in the following day.

 5   Q      And specifically, you were asked to look at video

 6          footage that was captured from body cameras from

 7          Officer Dominique Heaggan-Brown and Officer Ndiva

 8          Malafa; is that correct?

 9   A      Yes, sir.

10   Q      And what kind of background do you have in

11          examining that type of information?

12   A      I've been trained through various avenues in video

13          analysis, along with having done so on probably 50

14          to 100 occasions in my career on whether it be

15          body cameras, squad cameras, noninclusive of

16          surveillance video.

17   Q      And as part of your assignment, are you also

18          assigned to work cases involving officer-involved

19          shootings?

20   A      I am.

21   Q      And specifically did you have the opportunity to

22          review body camera footage from that incident from

23          those two respective officers?

24   A      I did.

25   Q      And you've reviewed that extensively?


                                  6

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 48 Document 50-33004291
 1   A      Yes, sir.

 2   Q      And that's been entered into the record already as

 3          Exhibit 42.     And you've had the opportunity to --

 4          to look at the State's exhibit both in the video

 5          format but also in the still format; is that

 6          correct?

 7   A      Yes, sir.

 8   Q      I'm going to start playing the body camera footage

 9          from Officer Heaggan-Brown, and we're going to

10          play that all the way through, and then afterwards

11          I'll ask if you recognize that footage.

12   A      Okay.

13   Q      Thank you.

14                        MR. LINDSAY:     For the record, I'm

15          playing the video file contained within Exhibit

16          42, which is the body camera footage of Officer

17          Heaggan-Brown.

18                        THE COURT:     I can't -- you're going to

19          have to speak up.

20                        MR. CHISHOLM:     Oh, sorry.

21                        MR. LINDSAY:     And I'm playing it in its

22          entirety.

23                        THE COURT:     Is there audio that's

24          attached to it?

25                        MR. LINDSAY:     There will be audio, and


                                  7

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 48 Document 50-33004292
 1          I will be --

 2                        THE COURT:     If you want to use this

 3          microphone here.

 4                        MR. CHISHOLM:     I think we have the

 5          speaker issue worked out.

 6                        THE COURT:     We have that squared away?

 7                        MR. CHISHOLM:     We're all right, Judge,

 8          we do.     So we'll begin to play it at this time.

 9                        (The video was played.)

10   BY MR. CHISHOLM:

11   Q      Agent Novak, was that an accurate depiction of the

12          video that you reviewed?

13   A      Yes, it was.

14   Q      And you also had an opportunity to review the

15          video footage from Officer Ndiva Malafa; is that

16          correct?

17   A      Yes, that is.

18   Q      I would ask you to take a look at that full speed

19          all the way through as well, and then I'll ask you

20          some specific questions about what you were

21          focused on in your investigation.

22   A      Very well.

23                        MR. LINDSAY:     And I'm playing the body

24          camera footage for Officer Ndiva Malafa contained

25          within Exhibit 42 in its entirety starting at the


                                  8

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 9 of 48 Document 50-33004293
 1           beginning.

 2                        MR. CHISHOLM:      With audio.

 3                        MR. LINDSAY:      With audio.

 4                        (The video was played.)

 5   BY MR. CHISHOLM:

 6   Q       Agent Novak, is that also an accurate depiction of

 7           the footage that you reviewed as well from Officer

 8           Malafa?

 9   A       It is.

10   Q       Facts have been introduced in this case that there

11           were two shots fired --

12                        THE COURT:     Can you speak up --

13                        MR. CHISHOLM:      I'm sorry.

14                        THE COURT:     -- please?

15   BY MR. CHISHOLM:

16   Q       Facts have been introduced that there were two

17           shots fired by Officer Heaggan-Brown.           Can you

18           tell us specifically what you were asked to do

19           with respect to the video footage?

20   A       To attempt to view it at whatever speed possible

21           to determine when shots were fired, at what point

22           in time, body movements, things of that nature.

23   Q       And how do you go about doing that?

24   A       Initially real time speed and then slowing it down

25           until the precise time that you can see a


                                   9

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 10 of 48 Document 50-33004294
 1           functioning of the weapon.         Normally with a

 2           semiauto pistol, you'll see the slide start to go

 3           rearward.    Understanding that video is not like a

 4           human eye, where you're not getting as many frames

 5           as the human eye sees at any point in time.

 6           Specifically with these cameras they're 30 frames

 7           per second, and trying to slow it down to the

 8           point in time where you can make a determination

 9           on either seeing a casing ejected from the weapon

10           or a slide moving rearward.

11   Q       And that's what you attempted to do in both of

12           these cases?

13   A       Yes, sir.

14   Q       So if I take you now to the footage from Dominique

15           Heaggan-Brown and I take you initially to frame

16           289 and walk you up to that point --- so you were

17           able to -- this is frame 289.         And at this point,

18           this was -- this would be a demonstration that you

19           were able to review this frame by frame; is that

20           correct?

21   A       Yes, sir.

22   Q       And just for the record, what can you observe in

23           this particular frame?

24   A       This is where Officer Brown is still in his squad

25           just prior to making the approach to the suspect


                                  10

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 11 of 48 Document 50-33004295
 1           vehicle.

 2   Q       I'm going to move from frame 289 to frame 534, and

 3           if you would monitor on your screen, I know your

 4           screen doesn't have the greatest resolution.             If

 5           it's more helpful to look at the main screen,

 6           that's fine as well.

 7                        MR. LINDSAY:      Stop at what frame?

 8                        MR. CHISHOLM:      534.

 9                        (The video was played.)

10   BY MR. CHISHOLM:

11   Q       And going from frames 289 to 534, what do you

12           observe there?

13   A       It was when Officer Brown -- Heaggan-Brown was

14           arriving by the suspect vehicle, had put his squad

15           into park and was exiting via the driver's door

16           and going around the front of his squad car.

17   Q       If I move from frames 534 to 538, what occurs

18           there?

19   A       He had drawn his duty pistol, was in an east to

20           southeasterly direction.        The subject on the

21           sidewalk had been previously observed at the side

22           of the suspect vehicle, the passenger side and had

23           begun walking away.       He is now rounding the front

24           of the squad car with the suspect vehicle parked,

25           as looking at this view straight ahead and to the


                                  11

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 12 of 48 Document 50-33004296
 1           right or to the southeast approximately.

 2   Q       Thank you.     Moving from 538 to frame 545.

 3                        (The video was played.)

 4   BY MR. CHISHOLM:

 5   Q       Can you describe what occurs in that timeframe?

 6   A       That's when Mr. Smith initially appears on screen,

 7           on camera view, after he had exited the suspect

 8           vehicle driver's door and began running in a north

 9           to northeast direction around the driver's side of

10           his vehicle, and Officer Heaggan-Brown appeared to

11           be as though attempting to approach him at that

12           point in time.

13   Q       If I move from frame 552 to 558.

14                        MR. LINDSAY:      We're at 547.

15                        MR. CHISHOLM:      I'm sorry, to 552.       Can

16           we move it to frame 558, please?

17                        (The video was played.)

18   BY MR. CHISHOLM:

19   Q       Can you describe what's occurred there in those

20           frames?

21   A       At that point, Officer Heaggan-Brown is

22           essentially in front to the front passenger side

23           of his squad.     Mr. Smith was fleeing in a

24           northerly direction, and during those few previous

25           frames, you could see the gun in his hand, which


                                  12

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 13 of 48 Document 50-33004297
 1           had waved in a south direction and then was coming

 2           back forward.

 3   Q       And would it be helpful if we moved that back

 4           again one time, just one frame or two?            Then stop

 5           there.     Is that what you were describing?

 6   A       Yes, sir.

 7   Q       Thank you.     And that was at 552.

 8   A       Correct.

 9   Q       We now move it from 558 to 572.

10                        (The video was played.)

11   BY MR. CHISHOLM:

12   Q       Can you describe what you've observed in those

13           frames?

14   A       Officer Heaggan-Brown began to engage in a foot

15           pursuit of Mr. Smith.       The gun was not visible due

16           to it being on the right side of Mr. Smith's body,

17           at that point in time in the camera view off the

18           lapel pointing in a somewhat downward fashion, and

19           it appeared as though Officer Heaggan-Brown was

20           starting to reholster his weapon at that point in

21           time.

22   Q       Just for the record, there appears that there may

23           be another person in the screen; is that accurate?

24   A       Yes, sir.

25   Q       And where is that located?


                                  13

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 14 of 48 Document 50-33004298
 1   A       Directly east but north of the suspect vehicle

 2           that Mr. Smith exited.

 3   Q       And before we continue, some of these still frames

 4           appear grainy.      What's the word that's used?

 5   A       Pixilation of it.

 6   Q       Pixilation.     Can you explain that process to the

 7           jury?

 8   A       Due to the slow motion effect of any video and the

 9           frame rate, it being 30 frames a second, the

10           slower you play it, the more pixilated it gets,

11           meaning the pixels get distorted within individual

12           frames itself.      It's not like the human eye where

13           you can track.      It's the quality of the camera and

14           what field of view it has, et cetera.

15   Q       So when you're playing it at the regular speed,

16           the -- the camera is able to at least get the

17           appearance of being clear, but when you -- when

18           you slow it down to an individual frame, it

19           becomes grainier; is that correct?

20   A       Yes, sir.

21   Q       And of course the flip side of that is that if --

22           if the camera is moving around a lot, it -- it

23           creates sort of a jiggling effect when it's played

24           at regular speed; is that correct?

25   A       Yes.


                                  14

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 15 of 48 Document 50-33004299
 1   Q       We're at -- go from 572 to frame 690.           Again, I

 2           apologize.     When I'm going back and forth, I can't

 3           see it on that screen, the actual frame, so

 4           sometimes I have to double-check.

 5                        (The video was played.)

 6   BY MR. CHISHOLM:

 7   Q       Stopping at 691, frame 691, can you tell what's

 8           occurred in those succeeding frames?

 9   A       That was when the foot pursuit engaged immediately

10           north and east around the residence, I believe it

11           was 3210-3212, duplex, around that corner, and

12           Mr. Smith's feet, I think the momentum in running,

13           slid out from underneath him.         He slid down onto

14           his right side and then most of the video is not

15           clearly observable on Officer Heaggan-Brown's body

16           camera because of the -- as we talked about the

17           jutter and the movement, quick pacing and him

18           running, but then at the end you see Mr. Smith on

19           his right side on his right buttocks and the gun

20           underneath his right hand as he's falling down.

21   Q       If I now move from frame 691 to 694, can you

22           describe that, please?

23   A       That's where the gun becomes more visible.             He

24           never actually completely was supine on the

25           ground.    When he fell, it was more onto his hip,


                                  15

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 16 of 48 Document 50-33004300
 1           and he had turned more to an easterly direction

 2           with his body and his face towards the fence, but

 3           the gun you can see underneath his right hand

 4           sticking out from the underside of his right

 5           wrist.

 6   Q       If I move from 694 to 697, can you describe what

 7           happens in those three frames?

 8   A       That it appeared as though he -- he had begun

 9           movement to his left side to either start to rise,

10           which ended up being that was the case; he was

11           starting to rise, and gripping the gun with his

12           right hand.

13   Q       And what's occurring with Officer Heaggan-Brown in

14           this frame?

15   A       He is beginning to -- it appears as though he has

16           redrawn his service pistol as you can see it

17           coming up into the bottom right corner of the

18           screen.

19   Q       694 to 697.

20                        MR. LINDSAY:      We're on 697.

21                        MR. CHISHOLM:      I'm sorry, 697 to 706.

22                        (The video was played.)

23   BY MR. CHISHOLM:

24   Q       And again, can you describe those frames?

25   A       At that point, Mr. Smith had begun to rise again


                                  16

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 17 of 48 Document 50-33004301
 1           using his left hand.       It appeared to be to brace

 2           himself and help pull himself back up from the

 3           ground.    Officer Heaggan-Brown had drawn his

 4           service weapon and is now coming to a two-handed

 5           grip in front of his body in the direction of

 6           Mr. Smith.

 7   Q       706 to 715.

 8                        (The video was played.)

 9   BY MR. CHISHOLM:

10   Q       And can you describe that?

11   A       That is when Mr. Smith is rising back to a

12           semi-standing position but bent at the waist,

13           still holding on to the fence, and you can see the

14           gun in his right hand and his head turning back to

15           look at Officer Heaggan-Brown.

16   Q       And Mr. Smith is wearing sunglasses at that point

17           in time?

18   A       It appeared to be, yes.

19   Q       From 715 to 719.

20                        (The video was played.)

21   BY MR. CHISHOLM:

22   Q       Would you please describe that?

23   A       That's when he's almost come to a full standing

24           position and clearly has the gun in his right hand

25           and is looking directly -- it appears to be


                                  17

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 18 of 48 Document 50-33004302
 1           directly back at Officer Heaggan-Brown and/or

 2           Officer Malafa.

 3   Q       And how are his shoulders oriented in that frame?

 4   A       They're essentially at a 90 to Officer

 5           Heaggan-Brown.      His right shoulder had bladed, be

 6           turning to his right.

 7   Q       From 719 to 720.

 8                        (The video was played.)

 9   BY MR. CHISHOLM:

10   Q       And can you describe this?

11   A       That would have been the first shot that Officer

12           Heaggan-Brown fired.       You can see the slide, it

13           moved rearward past the webbing of the hand.             The

14           slide functions forward and reverse on a pistol,

15           and you can see the slide had moved rearward so

16           the bullet had already been fired, the first

17           round, and the gun in Mr. Smith's hands while he's

18           pretty much in a standing position with his right

19           arm slightly bent forward.

20   Q       And again, we're going to present evidence on the

21           functioning of a semiautomatic pistol, but in your

22           training and experience, this is consistent with

23           that particular firearm being in operation, being

24           in cycle right now?

25   A       Yes, sir.


                                  18

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 19 of 48 Document 50-33004303
 1   Q       If we could, I would like to mark frame 720.

 2           We've prepared some --

 3                        I'll show you what's been marked as

 4           Exhibit No. 72.      That is a package of stills.

 5           Each still is individually marked with a time --

 6           or a frame stamp, and I would just ask you to look

 7           at Exhibit No. 72 and ask if you recognize the

 8           picture and if you can identify that picture.

 9                        THE COURT:     Wait.    So Exhibit 72 is the

10           entire packet?

11                        MR. CHISHOLM:      It's the entire packet.

12                        THE COURT:     So then let's delineate

13           what page, what page number it is.

14                        MR. CHISHOLM:      It has a time stamp --

15           or it has a unique identifier on each page.

16                        THE COURT:     Okay.

17                        MR. CHISHOLM:      I'll have him identify

18           that.

19                        THE WITNESS:      This is the same as the

20           still photo up on the monitors right now.

21   BY MR. CHISHOLM:

22   Q       And how is that identified on that?

23   A       As JPG numbering one hundred seven two zero.             The

24           seven two zero matching up with the frame.

25   Q       Thank you.


                                  19

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 20 of 48 Document 50-33004304
 1   A       You're welcome.

 2   Q       And if you would -- if you would just mark that

 3           particular thing in a clear area as what that

 4           depicts, just in one or two words.

 5   A       (Complies.)

 6   Q       And what did you indicate that this frame is?

 7   A       "Slide rearward."

 8   Q       Thank you.

 9   A       You're welcome.

10                        MR. CHISHOLM:        And, Your Honor, I would

11           ask that Exhibit No. 72 be admitted to the record

12           and I will withhold publishing at this time.

13                        THE COURT:     Any objection?

14                        MR. SMITH:     No.

15                        THE COURT:     It will be received, and

16           that will be the entire packet, correct?

17                        MR. CHISHOLM:        That is correct.

18                        (Exhibit 72 was received.)

19   BY MR. CHISHOLM:

20   Q       If I could now advance one frame to frame 721.

21           What can you see in that frame?

22   A       That's where Officer Heaggan-Brown's gun was

23           finishing its recoil upward, and Mr. Smith appears

24           to have the weapon by the barrel in his right hand

25           and moving in an upward fashion.


                                  20

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 21 of 48 Document 50-33004305
 1                        MR. CHISHOLM:        I have a demonstrative

 2           exhibit here.     If the Court would like me to have

 3           that marked, I could do so, however, I don't know

 4           if --

 5                        THE COURT:     It's not going to be

 6           entered into evidence.        It would be demonstrative

 7           so it's up to you for the defense.           Do you want it

 8           marked?

 9                        MR. SMITH:     No.

10                        THE COURT:     Okay.

11                        MR. CHISHOLM:        Thank you.

12   BY MR. CHISHOLM:

13   Q       Agent Novak, you recognize these types of items?

14   A       I do.     They're red guns, training guns.

15   Q       These are training guns and they're made to at

16           least resemble in general form the firearms that

17           the police officers use or may encounter?

18                        MR. KOHN:     Your Honor.

19                        A JUROR:     We can't see.

20                        THE COURT:     I'm sorry.     Yeah, let's

21           move it a little farther.          Can you see over there

22           or do you need to move it a little closer?

23                        A JUROR:     Yes.

24                        THE WITNESS:      That's correct.

25   BY MR. CHISHOLM:


                                  21

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 22 of 48 Document 50-33004306
 1   Q       Thank you.     If you could just demonstrate, even if

 2           perhaps stepping away from the stand for a moment,

 3           and just demonstrate how that gun is being held by

 4           Mr. Smith at this time.

 5   A       Like this.     That particular weapon had an extended

 6           magazine on it, so that's why you see the extra

 7           length coming off the magazine well, it's longer.

 8           Holding it like this and moving it in a upward

 9           fashion.

10                        THE COURT:     So the record should

11           reflect that the agent is holding the weapon by

12           the barrel with the handle down, basically tossing

13           it across his body or quasi across his shoulder,

14           not across his entire body.         Would that be an

15           accurate description?

16                        MR. CHISHOLM:      It is, Your Honor.

17                        THE COURT:     And from the defense?

18                        MR. SMITH:     Yes.

19                        THE COURT:     All right.     Thank you.

20                        MR. CHISHOLM:      Thank you.

21   BY MR. CHISHOLM:

22   Q       Now, you mentioned this extended magazine.             Is

23           that a unique feature of this particular weapon

24           that's being observed?

25   A       Unique to have that in the weapon, yes.


                                  22

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 23 of 48 Document 50-33004307
 1   Q       And not unique, but -- well, let me just ask this

 2           question.    What is an extended magazine?

 3   A       A normal magazine holds, depending on the caliber

 4           or the type of weapon, a certain number of rounds.

 5           An extended magazine is nothing but a lengthened

 6           magazine to hold additional rounds.           So instead of

 7           10, this one I believe held 28 or 30, if I recall

 8           correctly.

 9   Q       So I'm going to show you what's already been

10           marked as Exhibit 41 and Exhibit 64, and if you

11           could just describe those two exhibits and if

12           that's -- if that's a way of demonstrating what

13           we're talking about here.

14   A       Yes, it is.     The one in the plastic bag is a

15           normal magazine capacity.        This in -- that's loose

16           and not in the bag would be the extended magazine

17           that holds more ammunition, but it stays within

18           the same firearm.

19   Q       Those are -- those are legal, those are

20           commercially available; is that correct?

21   A       Yes, they are.

22   Q       Thank you.     Now, typically if a firearm were --

23           I'll strike that.      I'll approach that later.

24                        I would like to go back to the frame

25           analysis.    We're at frame 721.        Before we go


                                  23

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 24 of 48 Document 50-33004308
 1           further again, there's one thing that I would just

 2           like to draw your attention to and ask if it has

 3           any relevance of your assessment of the timing.

 4           And again, looking at Exhibit [sic] 721, there's

 5           also a fence post; is that correct?           Can you see

 6           that on your screen?

 7   A       Yeah, yes.

 8   Q       And there appears to be a vertical black metal

 9           strip right there as well?

10   A       Correct.

11   Q       And if we were to slide backwards several frames.

12                        MR. LINDSAY:      I'm reversing from 721

13           back to 717.

14   BY MR. CHISHOLM:

15   Q       Now, if you look at 717, what condition is that --

16           is that metal frame in at that time?

17   A       It's essentially vertical.

18   Q       And that would have been prior to the discharge of

19           the first round?

20   A       Yes, sir.

21   Q       And now if we move back again to 721.

22                        MR. LINDSAY:      I'm advancing back to

23           722.

24   BY MR. CHISHOLM:

25   Q       And what can you see here?


                                  24

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 25 of 48 Document 50-33004309
 1   A       It appears as though it's bent or deformed at that

 2           point in time.

 3   Q       And do you observe anything with respect to

 4           Mr. Smith's right arm, bicep area?

 5   A       With the pixilation it's hard to make a positive

 6           determination, but it appears as though you can

 7           see the wound through his bicep area of his right

 8           arm.

 9   Q       If we move from 722 up one frame to 723, can you

10           describe that?

11   A       That's where Mr. Smith is still turned in a

12           westerly direction with his head mostly towards

13           Officer Heaggan-Brown, and his right arm is

14           continued upward and over the fence with the

15           firearm, and it appears as though that's at the

16           moment in time or just prior to releasing a hold

17           on the gun that Mr. Smith had.

18   Q       723 to 724, can you describe what happens in that

19           frame?

20   A       That's where he released the gun.          He was tossing

21           it in an easterly direction.

22   Q       From 723 to 724 -- 724 to 730.

23                        (The video was played.)

24   BY MR. CHISHOLM:

25   Q       Can you describe that?


                                  25

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 26 of 48 Document 50-33004310
 1   A       He had -- you can see the gun traveling in an

 2           easterly direction and he had bladed his body now

 3           away from with his head turned towards the east

 4           and was starting to make a downward rearward

 5           movement with his body.

 6   Q       730 to 754.

 7                        (The video was played.)

 8   BY MR. CHISHOLM:

 9   Q       And can you describe those frames?

10   A       That was where he fell to his backside onto his

11           back in a prone, somewhat supine position with his

12           head facing to the north, northwest slightly

13           closest to the adjoining residence wall and his

14           feet coming up over the top of him.           Over his

15           torso.

16   Q       Thank you.     And are his -- is any portion of his

17           upper body, arms, torso, head visible at that

18           time?

19   A       Only part of his -- his left arm.          His right arm

20           is not visible.

21   Q       Thank you.     754 to 759.

22                        (The video was played.)

23   BY MR. CHISHOLM:

24   Q       You can you describe that movement?

25   A       You're starting to see his feet come further over


                                  26

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 27 of 48 Document 50-33004311
 1           the top of his torso almost in line with his head.

 2           The soles of his shoes are visible and his feet

 3           are upward, and his right arm now starts to become

 4           visible at least from the forearm/elbow to bicep

 5           area slightly, but the hand is not in the -- the

 6           left arm appears to be near his head.

 7   Q       And that right arm, does that appear to be on the

 8           pavement, on the sidewalk at that time?

 9   A       It appears to be close, yes, flat on the walk

10           area.

11   Q       From 759 to 771.

12                        (The video was played.)

13   BY MR. CHISHOLM:

14   Q       Can you describe what's occurred there?

15   A       His motion -- or his movement is still continuing

16           with his body very fluidly, and his right leg

17           comes all the way over the top of his head, almost

18           on a horizontal plane past his head and his right

19           arm a similar position, and that frame 771, it

20           appears a second shot was fired as the slide

21           appeared to have moved rearward on the weapon.

22   Q       If I could -- if I showed you again Exhibit No.

23           72, do you recognize the still photograph in 771?

24   A       I do.   It depicts what is on the monitors

25           currently.


                                  27

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 28 of 48 Document 50-33004312
 1   Q       And again, would you be willing to mark just in a

 2           few short words what's occurring in this slide,

 3           the most significant thing?

 4   A       Sure.

 5                        MR. CHISHOLM:      Judge, there's a

 6           question from the juror.

 7                        THE COURT:     I'm sorry?

 8                        JUROR NO. 11:      I didn't hear, did you

 9           say the second shot was fired now, right now in

10           771?

11                        MR. CHISHOLM:      Do you want me to reask

12           the question?

13                        THE COURT:     Why don't we clarify that.

14           Normally we don't have questions, but if you

15           didn't hear it I need to have it --

16                        JUROR NO. 11:      Yeah.

17                        THE COURT:     -- I need to have it

18           replayed.    Do you want to -- let's have the court

19           reporter read it back since it's -- I don't want

20           to have to have that altered.

21                        (Answer read.)

22                        JUROR NO. 11:      Thank you.

23                        THE COURT:     And just so we're clear,

24           you're Juror No.?

25                        JUROR NO. 11:      Huh?


                                  28

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 29 of 48 Document 50-33004313
 1                        THE COURT:     Juror No.?

 2                        JUROR NO. 11:      11.

 3                        THE COURT:     Thank you.

 4   BY MR. CHISHOLM:

 5   Q       Did you have an opportunity to annotate this

 6           particular frame?

 7   A       I did.

 8   Q       And it indicates that you are stating that this

 9           says what?

10   A       "Slide rearward, second shot."

11   Q       Thank you.

12   A       You're welcome.

13   Q       Now, again, I would ask you just to step away from

14           the stand for just a moment, go to the larger

15           screen, and is there anything else in this picture

16           that -- that confirms that a shot has been fired?

17   A       Based upon -- and it's pixilated -- but as you

18           watch the frames as they progress, the webbing --

19           the hand slide nor ally sits equal distance to the

20           weapon, and when the slide goes rearward as the

21           shot's fired, the cycle of the weapon chambers a

22           new round, and will move backward towards the

23           wrist, which appears to be the case here, and

24           there's movement upward of the weapon, which is

25           the recoil of the weapon after a shot is fired.


                                  29

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 30 of 48 Document 50-33004314
 1   Q       And do you recognize this object right here as

 2           well?

 3   A       It appears to be the casing coming out from the

 4           weapon itself after it was ejected when the slide

 5           started to move rearward.

 6   Q       And if we could, could we just move back a couple

 7           frames and move forward?

 8                        MR. LINDSAY:      Moving in reverse from

 9           frame 771 back several frames.          Frame 768.     And

10           then advancing again to 771.

11                        (The video was played.)

12   BY MR. CHISHOLM:

13   Q       Having seen that again, are you confident that

14           that's what's occurring here?

15   A       I am.   The casing appears then after it's ejected

16           from the weapon.

17   Q       Thank you.

18   A       You're welcome.

19   Q       So if we now move from 771 to frame 800.

20                        (The video was played.)

21                        MR. LINDSAY:      I advanced to 804.

22   BY MR. CHISHOLM:

23   Q       We moved from 771 to 804.        Can you describe what

24           occurs during those frames?

25   A       You can see the weapon finish its recoil upward


                                  30

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 31 of 48 Document 50-33004315
 1           and come back to a settled -- what we call a

 2           settled position with the two-handed grip, and

 3           Officer Heaggan-Brown tracking the subject while

 4           he's down as his feet went back in a southeasterly

 5           direction and then came back over the top again

 6           off to the side.

 7   Q       Frame 802 or 801 up to 835.

 8                        MR. LINDSAY:      We're at frame 804

 9           advancing to 835.

10                        (The video was played.)

11   BY MR. CHISHOLM:

12   Q       And again, can you describe that movement?

13   A       Just prior to 804 you could see Officer

14           Heaggan-Brown.      Officer Heaggan-Brown's left hand

15           go towards his upper lapel area where his lapel

16           mic for his portable radio is located.            It appears

17           as though that's a transmission that he was going

18           to make after firing the second round, and then he

19           comes back down with his left hand to do a

20           two-handed grip on his firearm.

21   Q       From 835 to 915.

22                        (The video was played.)

23   BY MR. CHISHOLM:

24   Q       And can you describe those frames, please?

25   A       He again took his left hand off the weapon.             I


                                  31

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 32 of 48 Document 50-33004316
 1           should have also clarified on that previous series

 2           of frames that that also could have been him

 3           activating his body camera because I believe the

 4           activation buttons are located on the center of

 5           the chest.     This one or the previous was that

 6           along with most likely a radio transmission that

 7           he was attempting to do at that point in time.

 8   Q       I'd move from 835 to 915.

 9                        MR. LINDSAY:      We're at 915.

10   BY MR. CHISHOLM:

11   Q       I'm sorry, 915 to 1035.

12                        (The video was played.)

13   BY MR. CHISHOLM:

14   Q       Can you describe what occurs there?

15   A       Officer Brown -- Officer Heaggan-Brown continues

16           to cover Mr. Smith with his firearm as Mr. Smith's

17           body becomes relaxed, his arms start to go down

18           towards his body, his legs curl over to the side,

19           and his left hand at that point goes down towards

20           his left waistband pocket area, and you can see

21           the visible wound in his right arm at that point

22           in time.

23   Q       From 1035 to 1061.

24                        (The video was played.)

25   BY MR. CHISHOLM:


                                  32

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 33 of 48 Document 50-33004317
 1   Q       Can you describe that?

 2   A       That is when his hand continued down towards the

 3           waist/left pocket area, and Officer Heaggan-Brown

 4           then reaches down and clears his hand from that

 5           waistband/pocket area.

 6   Q       From 1061 to 1124.

 7                        (The video was played.)

 8   BY MR. CHISHOLM:

 9   Q       Describe that, please.

10   A       That is where he removed Mr. Smith's hand from the

11           waistband area and moved it up towards his head

12           and again reached down to what appeared to be

13           clearing his hand from his waistband/pocket area.

14   Q       And then from 1124 to 1225.

15                        (The video was played.)

16   BY MR. CHISHOLM:

17   Q       Can you describe that?        Can you describe that

18           timeframe?

19   A       That was during -- matching up with during the

20           real time playing when Officer Heaggan-Brown was

21           getting stung by a bee or bees at that point in

22           time, and he almost transitioned his weapon into

23           his left hand and was looking down at his -- and

24           extending his left arm.

25   Q       Then we'll do one more, and that is from 1225 to


                                  33

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 34 of 48 Document 50-33004318
 1           1384.

 2                        (The video was played.)

 3   BY MR. CHISHOLM:

 4   Q       And again, can you just describe those frames?

 5   A       That was during the course in time when Officer

 6           Heaggan-Brown was stung by the bees and also was

 7           calling out to his partner, Officer Malafa, and

 8           they were radioing in about the officer-involved

 9           shooting and things of that nature.

10   Q       Thank you.     Having looked at all of those frames,

11           you then attempted, based on the frames per

12           second, to come up with a timeframe from the first

13           shot to the second shot; is that correct?

14   A       Yes, I did.

15   Q       Can you describe how you did that and what

16           conclusion you came to?

17   A       I did a frame count from the earliest point in

18           time that I could make a determination that the

19           weapon had been fired, between viewing Officer

20           Heaggan-Brown's body camera and Officer Malafa's

21           body camera, and I did a frame count from the

22           first movement of the firearm until the second

23           movement of the firearm, which were indicative of

24           shots being fired, and I came up with an

25           approximation of 1.69 seconds.


                                  34

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 35 of 48 Document 50-33004319
 1   Q       Thank you.

 2   A       You're welcome.

 3   Q       And what I would like now to do is switch back

 4           over to Officer Malafa's body camera and just --

 5           focus just on -- on that same timeframe just so

 6           that you can review that process, but we'll just

 7           go right to that specific timeframe, from the

 8           first shot to second shot.

 9   A       Okay.

10                        MR. LINDSAY:      And I'm now opening the

11           MP4 file containing the body camera footage of

12           Officer Malafa.      And I'm advancing it to frame

13           313.

14                        MR. CHISHOLM:      If we could advance from

15           313 to 324, please.

16                        (The video was played.)

17   BY MR. CHISHOLM:

18   Q       Can you describe what occurs in those frames?

19   A       In the very first few frames you could see the

20           weapon and Mr. Smith's hand as he's falling to the

21           ground.    Officer Heaggan-Brown appears to keep his

22           thumb near the thumb break or his holster with his

23           -- the rest of his fingers on his right hand near

24           the mag well, and he also has his left hand

25           towards his duty belt area.


                                  35

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 36 of 48 Document 50-33004320
 1   Q       And would that be consistent where his taser is

 2           located as well?

 3   A       Yes, it would be.

 4   Q       If I move from 324 to 325 frame, can you describe

 5           what occurs there?

 6   A       It appears as though he's starting to grip his

 7           firearm with his fingers curled underneath the

 8           magazine well backstrap area of the pistol.

 9   Q       And what is Officer Malafa doing at this time, if

10           you can infer from this picture?

11   A       It appears as though he's actually radioing or

12           transmitting on his lapel mic.

13   Q       If I go from 325 to 335 --

14                        (The video was played.)

15   BY MR. CHISHOLM:

16   Q       -- can you describe that?

17   A       That was when Officer Heaggan-Brown actually drew

18           his service pistol with that previous frame

19           showing him gripping the mag well area and

20           backstrap of the weapon and then clearing the

21           holster and coming out to the two-handed hold.

22   Q       If I go from 335 to 342 --

23                        (The video was played.)

24   BY MR. CHISHOLM:

25   Q       -- can you describe that?


                                  36

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 37 of 48 Document 50-33004321
 1   A       Mr. Smith had fallen, and this is when he reached

 2           up with his left hand and was bracing himself,

 3           helping himself back up onto his feet, and you can

 4           see the weapon visible underneath his right hand.

 5   Q       324 to 345.

 6                        (The video was played.)

 7                        THE WITNESS:      That is where he is

 8           becoming more vertical coming to a standing

 9           position, and the weapon is clearly visible in his

10           right hand with his head turning back towards

11           Officer Heaggan-Brown.

12   BY MR. CHISHOLM:

13   Q       And 345 up to 352.

14                        (The video was played.)

15                        MR. LINDSAY:      I advanced to 353 and

16           then I reversed one frame to 352.

17   BY MR. CHISHOLM:

18   Q       And can you describe that, please?

19   A       That is where Mr. Smith rose with the firearm, had

20           his head turned in the direction of Officer

21           Heaggan-Brown, and it appears the slide has now

22           begun its rearward movement on the -- on Officer

23           Heaggan-Brown's duty pistol.

24   Q       Take you to one slide to 353.         You previously

25           identified that as the approximate time you


                                  37

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 38 of 48 Document 50-33004322
 1           believe what happened?

 2   A       When the first shot was fired.

 3   Q       Thank you.

 4                        MR. CHISHOLM:      Your Honor, I'm going to

 5           approach the witness with Exhibit 71.           It is

 6           similar to Exhibit No. 72.         It contains still

 7           photographs of Officer Malafa's camera.

 8   BY MR. CHISHOLM:

 9   Q       I'll show you Exhibit No. 71 and just ask you if

10           you can identify that exhibit.

11   A       Yes, these are still photos of Officer Malafa's

12           body camera.

13   Q       And again, could you go to the frame that we've

14           identified as frame 353?

15   A       That matches up with the still frame on the

16           monitors.

17   Q       And again, would you be willing to annotate that

18           particular still shot just by indicating briefly

19           what is occurring there?

20   A       (Complies.)

21   Q       Can you state what you've written there?

22   A       "First shot, slide rearward."

23   Q       Thank you.     Now, if we could, I would like to

24           advance from 353 -- from 353 to 379.

25                        (The video was played.)


                                  38

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 39 of 48 Document 50-33004323
 1   BY MR. CHISHOLM:

 2   Q       Can you describe what occurs there?

 3   A       That's after the first round had been fired.

 4           Mr. Smith had thrown the gun in an easterly

 5           direction over the fence and began his downward

 6           movement falling back downward.

 7   Q       And can we advance to frame 380, please?

 8                        (The video was played.)

 9   BY MR. CHISHOLM:

10   Q       And again, can you describe that frame?

11   A       That is where Mr. Smith was on his back and his

12           hands now making a movement up towards his head

13           area.

14   Q       Advancing to frame 395.

15                        (The video was played.)

16   BY MR. CHISHOLM:

17   Q       Can you describe what's occurred there?

18   A       That was similar to Officer Heaggan-Brown's video

19           before.    In this fashion you can see more clearly

20           his hands and arms rising up towards the area of

21           his head with his feet coming up over the top and

22           with his soles upward.

23   Q       And from 395 to 405.

24                        (The video was played.)

25                        THE WITNESS:      That is where the feet


                                  39

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 40 of 48 Document 50-33004324
 1           continued movement upward, and at this point in

 2           time, it appears that the slide is moving rearward

 3           on Officer Heaggan-Brown's firearm.

 4   BY MR. CHISHOLM:

 5   Q       And that would be consistent with the second shot?

 6   A       Correct.

 7   Q       Thank you.     And I'll do the same thing.         I'll just

 8           move to frame 405 and show you Exhibit 71 and just

 9           ask if you would mark that exhibit.

10   A       (Complies.)

11   Q       Thank you.     Can you identify the exhibit that you

12           marked?

13   A       Frame No. 405, which matches up with the still

14           frame on the monitors, and I indicated by "second

15           shot, slide rear."

16   Q       Thank you.

17   A       You're welcome.

18                        MR. CHISHOLM:        Your Honor, I would ask

19           that Exhibit 70 [sic] also be entered into the

20           record.

21                        THE COURT:     Any objection?

22                        MR. CHISHOLM:        I'm sorry, it's

23           Exhibit 71.

24                        THE COURT:     71.

25                        MR. SMITH:     No, sir.


                                  40

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 41 of 48 Document 50-33004325
 1                        THE COURT:     It will be received.

 2                        (Exhibit 71 was received.)

 3   BY MR. CHISHOLM:

 4   Q       Agent Novak, I would also like you to -- we're

 5           going to move the frame on Officer Malafa's body

 6           camera back to a point in time prior to the

 7           shooting, and were you able to make an estimation

 8           of the period from when Officer Heaggan-Brown

 9           first fully grabs his pistol until when he fires

10           his first shot?

11   A       Yes.

12   Q       And again, you use the same process that you've

13           used from first shot to second shot to look at

14           that timeframe as well?

15   A       Correct.

16                        MR. LINDSAY:      And I'm moving the still

17           frame to frame 325.

18   BY MR. CHISHOLM:

19   Q       So again, I think you've previously identified

20           this particular frame, and now if I move forward

21           to frame 353, and you recognize frame 353 as

22           having been previously marked as where the first

23           shot is fired on this camera?

24   A       Yes.

25   Q       And using that information, were you able to come


                                  41

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 42 of 48 Document 50-33004326
 1           up with an estimate of the time using the same

 2           method that you used before?

 3   A       I did.

 4   Q       And what did you conclude?

 5   A       A little less than a second, approximately.

 6                        MR. CHISHOLM:      May we have a side-bar?

 7                        THE COURT:     Okay.

 8                        (An off-the-record side-bar was held.)

 9                        THE COURT:     Is that a hand up?

10                        THE BAILIFF:      Jo Jo's got it.

11                        THE COURT:     All right.     We're going to

12           take a 10-minute break now and then we should

13           finish up by noon with a handful of things that we

14           have planned, get you to lunch, and then we'll

15           continue on at 1:30.

16                        THE BAILIFF:      All rise for the jury.

17                        (The jury left the courtroom.)

18                        THE BAILIFF:      You may be seated.       Court

19           is still in session.

20                        THE COURT:     Okay.    Let's take our

21           10-minute break.      It's my understanding that there

22           are going to be some transcripts that are going to

23           be handed out.      I have to get the instruction that

24           I will read to the jury.        It's my understanding

25           it's about 16 minutes, so that by the time we get


                                  42

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 43 of 48 Document 50-33004327
 1           them back in the box, do the instruction, play

 2           that, it should bring us right up to around 12:00.

 3           We'll then reconvene -- if you want, maybe we can

 4           reconvene at 1:15, get everyone back up here so

 5           that we actually get into the courtroom and get

 6           going at 1:30.      Then we'll do some publication of

 7           certain photos, and then we'll move along.             Will

 8           that work?

 9                        MR. SMITH:     Sure.

10                        MR. CHISHOLM:      Yes, Your Honor.

11                        THE COURT:     You might as well answer

12           because you don't get that chance too often.

13                        MR. KOHN:     The only concern we have at

14           1:15, Your Honor, is we normally try to remove

15           ourselves from this complex.

16                        THE COURT:     When I say 1:15, I'm

17           actually more like getting the jury up here and

18           getting everybody ready to go so that we can start

19           right at 1:30, so that when you come up we're

20           ready to go.

21                        MR. KOHN:     Thank you.

22                        THE COURT:     So that's fine.       Thank you.

23           We're in recess for 10 minutes.

24                        (Witness stepped down.)

25                        (Recess taken from 11:26 a.m. until


                                  43

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 44 of 48 Document 50-33004328
 1           11:49 a.m.)

 2                        THE BAILIFF:      All rise for the jury.

 3                        (The jury entered the courtroom.)

 4                        THE BAILIFF:      You may be seated.

 5                        THE COURT:     All right.     We're going

 6           to -- we have about a 16-minute recording of audio

 7           and video, I believe, or is it just audio?

 8                        MR. LINDSAY:      Your Honor, the State is

 9           going to play the video portion of Officer

10           Heaggan-Brown's body camera footage with audio,

11           and a transcript has been prepared and labeled

12           Exhibit No. 43.      It's been provided to the defense

13           and I have a copy for the Court as well, and I

14           will be playing the footage within the MP4 file in

15           its entirety.

16                        THE COURT:     All right.     And so we can

17           pass -- do we have the transcripts?

18                        MR. LINDSAY:      I've given them to your

19           deputy, and he'll be handing them out, Your Honor.

20                        THE COURT:     Okay.    While we're handing

21           them out, I just have a very quick instruction for

22           you with regard to this.

23                        You are about to hear an audio

24           recording with an audio -- well, actually view an

25           audio visual recording.        Recordings are proper


                                  44

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 45 of 48 Document 50-33004329
 1           evidence and you may consider them just as any

 2           other evidence.      Listen carefully, some parts may

 3           be hard to understand.

 4                        You'll be provided with a transcript to

 5           help you listen to the recording.          If you notice

 6           any difference between what you heard on the

 7           recording and what you read in the transcript, you

 8           must rely on what you heard and not what you read.

 9                        All right.     And then with regard to the

10           defense, there is a stipulation that the

11           transcript is reasonably accurate?

12                        MR. SMITH:     I believe best efforts have

13           been made in that regard by the State.

14                        THE COURT:     Right, and I guess that's

15           the best we can hope for.        There are no glaring

16           errors; is that correct?

17                        MR. SMITH:     Not that I've identified,

18           correct.

19                        THE COURT:     Okay.    Thank you.

20                        MR. LINDSAY:      And I'm beginning the

21           recording, Your Honor.

22                        THE COURT:     All right.

23                        (The video was played.)

24                        MR. LINDSAY:      I'm sorry, Judge.

25                        THE COURT:     We have no audio.       Try it


                                  45

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 46 of 48 Document 50-33004330
 1           again, I guess.

 2                        MR. LINDSAY:      Your Honor, can I have --

 3           we have an individual here that will help us make

 4           sure this works.

 5                        THE COURT:     Let's do that quickly.

 6           Okay.

 7                        (The video was played.)

 8                        THE COURT:     Okay.    That will be the

 9           extent of the morning's session.          The -- one of

10           the bailiffs will pick up the transcripts.             Have a

11           good lunch.     We'll start up at 1:30.

12                        THE BAILIFF:      All rise for the jury.

13                        (The jury left the courtroom.)

14                        MR. KOHN:     Side-bar?

15                        THE COURT:     Sure.

16                        (An off-the-record side-bar was held.)

17                        THE BAILIFF:      You may be seated.

18                        THE COURT:     All right.     See everyone

19           right at 1:30.      All right.     We're in recess until

20           1:30.

21                        (Noon recess.)

22                        (Proceedings adjourned at 12:12 p.m.)

23
24

25


                                  46

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 47 of 48 Document 50-33004331
 1   STATE OF WISCONSIN        )

 2                             ) ss.

 3   MILWAUKEE COUNTY          )

 4
 5

 6                             I, LAURELL L. BRESLOW-COLLIEN,

 7   Official Court Reporter in and for the Circuit Court of

 8   Milwaukee County, do hereby certify that the foregoing

 9   is a true and correct transcript of all the proceedings

10   had in the above-entitled matter as the same are

11   contained in my original machine shorthand notes on the

12   said trial or proceedings.

13

14   Dated at Milwaukee, Wisconsin on October 23, 2017.

15

16

17

18
19

20   __________________________________
     Electronically signed by:
21   LAURELL L. BRESLOW-COLLIEN, RPR
     OFFICIAL COURT REPORTER
22

23
24

25


                                   47

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 48 of 48 Document 50-33004332
